third party communication none date of communication not applicable cca_2013052115112101 id uilc number release date from sent tuesday date pm to cc bcc subject re --------- - the character of partnership income or loss as derived from a trade_or_business rental_activity or portfolio_income is a partnership_item see 110_tc_172 sec_301_6231_a_3_-1 consequently a change to the originally reported character on the partnership return has to be made as a timely request_for_administrative_adjustment aar under sec_6227 such a claim must be filed on form_8082 within three years of the filing of the partnership return unless the period for assessing partnership items has been extended to a later date the application of the passive_loss_rules to a partner under sec_469 is an affected_item with a partnership_item component character of partnership income and a partner-level component material_participation estate of quick sec_301_6231_a_5_-1 the partnership level component is subject_to the tefra procedures and the partner- level component is subject_to normal non-tefra refund procedures see 600_f3d_362 5th cir if a partner files a refund claim for the partner-level component he will be bound by the partnership-level reporting of the item cf 94_tc_853
